PER CURIAM.
We reverse the trial court’s final summary judgment given issues of material fact exist concerning whether the product applied to appellee's floor created a dangerous condition causing appellant’s fall. We also note that the trial court unreasonably restricted appellant’s discovery to only the store in question when the record reflects appellee used the same floor product in its other stores. See Lawrence v. Florida East Coast Railway Co., 346 So.2d 1012 (Fla.1977); Saunders v. Florida Keys Electric Co-op Ass’n., Inc., 471 So.2d 88 (Fla. 3d DCA 1985), rev. denied, 482 So.2d 348 (Fla.1986).
REVERSED and REMANDED.
ANSTEAD, DELL and FARMER, JJ., concur.